DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 04/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending and examined below. 

Drawings

2.	The drawings filed on 04/30/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 07/27/2020 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority U.S. Provisional Application # 62/840,991, filed on April 30, 2019, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-2, 8, 10-12, 18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Paracha (U.S. Patent Application Publication # 2014/0344116 A1). Paracha is already of the record having been disclosed by the Applicants in their submitted IDS. 

With regards to claim 1, Paracha teaches a system for processing information requests of workers at a retail facility and retrieving information associated with the retail facility based on the information requests (Paragraphs 5-6, teach a system for providing retailer-controllable access to consolidated inventory management services from a retail worker's personal mobile device, such as a personal smartphone. The enterprise service bus is engineered to receive service requests from personal mobile devices, authenticating them, and passing the authenticated service request onto a pre-determined one or more of the data nodes);

the system comprising an electronic device configured to permit a worker at the retail facility to input an information request in association with at least one worker at the retail facility or at least one product at the retail facility (Paragraphs 15, 18 and 22 along with figure 1, teach a system for providing retailer-controllable access to consolidated inventory management services through a retail worker's personal mobile device. The system is operable largely within and through the retailer's private computing network comprising a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus, and a 

the electronic device including at least one input device configured to permit the worker to input the information request via at least one of voice input, keyboard input, and touchscreen input (Paragraphs 17-18 and 27, teach the personal mobile communication devices of the types used for the invention are unable to meaningfully exchange data with and through the enterprise service bus. Accordingly, an extrinsic device application is installed thereon to provide the requisite additional functionality, such as a user interface with supporting communication protocols, service request modules, security and authentication agents, and like instructions and scripts. In particular, the device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface. The worker, though the user interface, is provided with the means to issue predefined service requests and receive back responsive data. The service requests are predefined by the retailer 

a computing device including a processor-based control circuit and configured for communication with the electronic device over a network (Para 16, teaches that the enterprise service bus, preferably operating at the network edge, is configured for moderating the back and forth traffic of service requests and responses to and from the personal mobile device and the data centers. The enterprise service bus receives service requests from the personal mobile device and forwards the authenticated ones on to a pre-determined one or more of the data nodes. On the return, the enterprise service bus acquires the filtered set of inventory-related data from the data nodes and passes it onto the originating personal mobile device); 

a plurality of electronic databases in communication over a network with the computing device, each of the electronic databases configured to store electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility (Paragraphs 15 and 34-41, teach that the system comprises a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus 10, and a device application installed on the personal mobile device 20. The data nodes 30, preferably deployed and aggregated within 

and receive a query for a portion of the electronic data from the computing device based on the information request input into the electronic device by the worker (Paragraphs 15 and 18 along with figure 1, teach a system for providing retailer-controllable access to consolidated inventory management services through a retail worker's personal mobile device. The system is operable largely within and through the retailer's private computing network comprising a plurality of data nodes 30a, 30b, and 30c i.e., a data center, an enterprise service bus, and a device application installed on the personal mobile device. The device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface for sending recognizable service requests to the enterprise service bus and presenting the responsive filtered set of inventory-related data sent back from the data centers through said enterprise service bus); 

Para 16, teaches that the enterprise service bus, preferably operating at the network edge, is configured for moderating the back and forth traffic of service requests and responses to and from the personal mobile device and the data centers. The enterprise service bus receives service requests from the personal mobile device and forwards the authenticated ones on to a pre-determined one or more of the data nodes. On the return, the enterprise service bus acquires the filtered set of inventory-related data from the data nodes and passes it onto the originating personal mobile device.  Paragraphs 18 and 27, teach that the device application is hosted on the native operating system of the personal mobile communication device and coded to provide a user interface. The worker, though the user interface, is provided with the means to issue predefined service requests and receive back responsive data. The service requests are predefined by the retailer to encompass commonly requested tasks encountered in the course of performing worker responsibilities. Each service request is enabled through programming, data, codes, and algorithms, the relevant output of which is transmitted to the enterprise service bus for further processing);

Para 33, teaches that the internal service bus component 14 is responsible for maintaining maps, registries, tables, directories, addresses and the like for each of the data nodes in the data center that are to be called upon in response to worker service requests. Such information is used by the internal service bus component to route authentication service requests and store service requests); 

obtain, from at least one of the electronic databases, and based on the determined scope of the information request, a portion of the electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility (Para 33, teaches that the identity of each worker authorized to use the inventive service is preferably recorded at one data node e.g., a retail facility database. Prior to providing access to that worker to other data nodes e.g., product databases at a remote centrally-located "home office", authentication of that worker is required);  Docket No. 8842-145737-US_5860US02

- 25 -transmit a signal to the electronic device, the signal including the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 16-18, teach as already shown above that the requested service information is transmitted to the personal mobile device from the data nodes 30a-30c through the enterprise service bus);

wherein, in response to receipt of the signal from the computing device, the electronic device is configured to output, to the worker, the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 16, 18 and 27, as shown above the user interface provides the output of the requested service data to the personal mobile device for viewing by the worker). 

With regards to claim 2, Paracha teaches the system of claim 1, wherein the electronic device is configured to generate a first graphical interface configured to permit the worker to input the information request via the at least one input device (Paragraphs 17-18, teach a first part of the user interface for sending service requests); 

and a second graphical interface configured to display the output, to the worker, of the portion of the electronic data retrieved from the at least one of the databases by the computing device based on the determined scope of the information request (Paragraphs 17-18, teach a second part of the user interface for sending service requests). 

With regards to claim 8, Paracha teaches the system of claim 1, wherein the control circuit is coupled to at least one worker permissions service configured to determine whether the worker is authorized to receive the portion of the Paragraphs 31-33, teach the authentication process required of each worker before he is given access to service access data). 

With regards to claim 10, Paracha teaches the system of claim 1, wherein at least one of the electronic databases is configured to store electronic data associated with at least one of product service, recipe service, fresh forecast service, product layout service, retail facility working hours service, retail facility address service, retail facility phone service, historical sales data associated with the retail facility, key performance indicators associated with the retail facility, membership income associated with the retail facility, credit card applications associated with the retail facility, wages of the workers at the retail sales facility, perpetual inventory at the retail sales facility, productivity metrics associated with the retail sales facility, expenses associated with the retail sales facility, compliance metrics associated with the retail facility, customer feedback associated with the retail sales facility, human resources service, work attendance service, retail facility membership service, and retail facility worker service (Paragraphs 39-42, teach the various types of records kept in the electronic data storage facilities including many of the record types claimed above). 

claims 11-12, 18 and 20, these are method claims for the corresponding apparatus claims 1-2, 8 and 10. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 11-12, 18 and 20 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-2, 8 and 10.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

6.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paracha in view of Phillips (U.S. Patent Application Publication # 2017/0132627 A1). Phillips is also already of the record having been disclosed by the Applicants in their submitted IDS.

With regards to claim 9, Paracha teaches the system of claim 1, wherein the control circuit is configured to, communicate with the at least one of the electronic databases, and based on the determined scope of the information request, obtain the portion of the electronic data associated with the at least one worker at the retail facility or the at least one product at the retail facility (Paragraphs 31-33, teach the authentication process required of each worker before he is given access to service access data. Para 39, teaches the various kinds of service requests);

However, Paracha may not explicitly recite a Webhook engine. This taught by Phillips (Paragraphs 91-92, teach the use of a webhook engine for secure transmission of data across various devices).

Paracha and Phillips can be considered as analogous art as they belong to a similar field of endeavor in third party cross-channel integrated communication. It Phillips, paragraphs 91-92). 

With regards to claim 19, this is a method claim for the corresponding apparatus claim 9. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim 9.

7.	Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paracha in view of London (U.S. Patent Application Publication # 2016/0117593 A1). London is also already of the record having been disclosed by the Applicants in their submitted IDS.

With regards to claim 3, Paracha may not explicitly detail the limitation wherein the electronic device is coupled to a natural language application programming interface configured to translate the information request input by the worker via voice input into electronic voice data representative of the information request. However, this is taught by London (Paragraphs 74, 139, 144 and 180 along with figure 1, teach an “AVIA” or an adaptive virtual intelligent agent. The 

and the electronic device is configured to transmit a signal including the electronic voice data representative of the information request to the computing device over the network (Paragraphs 127-128, 145 and figure 1, teach the appropriate response from the system including speech-based response). 

Paracha and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha (Use of an inventory management service using personal mobile devices) so as to provide an interactive voice response system, which is more convenient in certain situations and very well known in the art. 

With regards to claim 4, Paracha may not explicitly detail the limitation wherein the control circuit is coupled to at least one application programming interface London (Paragraphs 74, 139, 144 and 180 along with figure 1, teach an “AVIA” or an adaptive virtual intelligent agent. The speech input is transmitted to the AVIA server shown which contains the AVIA software and processing engines. Since the ASR engine is a system component of the AVIA system, the data transformation and thus data flow from text to speech is occurring internally. The arrows between the system engines and databases also show how data flows and is exchanged. Both the NLP engine and context and meaning engine can access, query, and/or retrieve data stored in the phrase constructs database). 

Paracha and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha (Use of an inventory management service using personal mobile devices) so as to provide an interactive voice response system, which is more convenient in certain situations and very well known in the art. 

With regards to claim 5, Paracha may not explicitly detail the limitation wherein the control circuit is coupled to a natural language processing engine and in response to receipt of the electronic voice data from the electronic device, the London (Paragraphs 106, 109 and 117-118, teach the use of natural language processing and speech recognition technology in conjunction with a context and meaning engine to understand the context and meaning of the user’s input).

Paracha and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha (Use of an inventory management service using personal mobile devices) so as to provide an interactive voice response system, which is more convenient in certain situations and very well known in the art. 

With regards to claim 6, Paracha may not explicitly detail the limitation wherein the electronic data representative of the scope of the information request extracted from the received electronic voice data includes intent data indicative of a subject of the information request by the worker and entity data indicative of an object of the information request by the worker. However, this is taught by London (Paragraphs 106, 109 and 117-118, teach the use of natural language processing and speech recognition technology in conjunction with a context and meaning engine to understand the context and meaning of the user’s input. Paragraphs 193, 207 and 211, teach the use of business ontology concepts and maxim of relevance methodology to fine tune the intent of the user utterance).

Paracha and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of Paracha (Use of an inventory management service using personal mobile devices) so as to provide a more accurate system for understanding user utterances.

With regards to claim 7, Paracha may not explicitly detail the limitation wherein the control circuit is coupled to a training engine configured to permit a user of the computing device to program the processor of the control circuit with additional natural language recognition capabilities. However, this is taught by London (Paragraphs 142 and 195, teach the use of neural networks, Bayesian networks, deep belief networks and machine learning methodologies to assist with natural language processing).

Paracha and London can be considered as analogous art as they belong to a similar field of endeavor in electronic user assistive systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of London (Use of voice-based input/output system) with those of 

With regards to claims 13-17, these are method claims for the corresponding apparatus claims 3-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 13-17 are similarly rejected under the same rationale as applied above with respect to apparatus claims 3-7.

Conclusion

8.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Karpenko (U.S. Patent Application Publication # 2013/0144785 A1), Rothman (U.S. Patent Application Publication # 2012/0095881 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)